 1

 2
 3

 4

 5

 6                                       UNITED STATES DISTRICT COURT
                                              DISTRICT OF NEVADA
 7

 8                                                      )        Case #3:19-cv-00056-MMD-CBC
                                                        )
     Janene Trujillo,
 9                                                      )
                                                        )        VERIFIED PETITION FOR
10                      Plaintiff(s),                   )        PERMISSION TO PRACTICE
                                                        )        IN rats CASE ONLY BY
11            vs.                                       )        ATTORNEY NOT ADMITTED
                                                        )        TO THE BAR OF THIS COURT
12
     Zimmer, US, Inc., et al.                           )        AND DESIGNATION OF
                                                        )        LOCAL COUNSEL
13                                                      )
                        Defendant( s).                  )
14                                                               FILING FEE IS $250.00

15

16           __---,-T_ar_i_
                          fa_B~·-L...,.a.dd
                                         . . ._o_n--,--__ , Petitioner, respectfully represents to the Court:
                  (name of petitioner)
17
              1.        That Petitioner is an attorney at law and a member of the law firm of
18
                                             Faegre Baker Daniels LLP
19                                                   (firm name)
20    with offices at                             11766 Wilshire Blvd., Suite 750
                        ------------:----:-::----:-------------
                                    ( street address)
21
                        Los Angeles                                    California                      90025
22                        (city)                                        (state)                       (zip code)

23              (310) 500-2126                        tarifa.laddon@FaegreBD.com
       ( area code + telephone number)                         (Email address)
24
             2.         That Petitioner has been retained personally or as a member of the law firm by
25
                           all Defendants                    to provide legal representation in connection with
26                      [ client( s)]

27    the above-entitled case now pending before this Court.

28                                                                                                              Rev. 5/16
 1            3.   That since __D    _ ec_e_m~b-=--e_r....,.6_,_
                                                               20_0_5__ , Petitioner has been and presently is a
                                             (date)
 2   member in good standing of the bar of the highest Court of the State of                       C--:-a_li_fo....,.r_
                                                                                                                      n ia _
                                                                                                     (state)
 3   where Petitioner regularly practices law. Petitioner shall attach a certificate from the state bar or

 4   from the clerk of the supreme court or highest admitting court of each state, territory, or insular

 5   possession of the United States in which the applicant has been admitted to practice law certifying

 6   the applicant's membership therein is in good standing.

 7            4.       That Petitioner was admitted to practice before the following United States District

 8   Courts, United States Circuit Courts of Appeal, the Supreme Court of the United States and Courts

 9   of other States on the dates indicated for each, and that Petitioner is presently a member in good

10   standing of the bars of said Courts.

11                              Court                                  Date Admitted                 Bar Number

12                      California State Bar                              12/06/2005                     240419

13            USDC Central District of California                         12/07/2005

14           USDC Northern District of California                         04/18/2006

15           USDC Southern District of California                         05/25/2006

16            USDC Eastern District of California                         12/18/2007

17       U.S. Court of Appeals for the Ninth Circuit                      06/26/2014

18

19
              5.      That there are or have been no disciplinary proceedings instituted against petitioner,
20
     nor any suspension of any license, certificate or privilege to appear before any judicial, regulatory
21
     or administrative body, or any resignation or termination in order to avoid disciplinary or
22
     disbarment proceedings, except as described in detail below:
23
     None.
24

25

26

27

28                                                            2                                                  Rev. 5/16
 1            6.       That Petitioner has never been denied admission to the State Bar of Nevada. (Give

 2   particulars if ever denied admission):
 3   None.
 4

 5
 6            7.       That Petitioner is a member of good standing in the following Bar Associations.

 7
 8

 9

10            8.       Petitioner has filed application(s) to appear as counsel under Local Rule IA 11-2

11   (formerly LR IA J0-2)   during the past three (3) years in the following matters:   (State "none" ifno applications.)

12   Date of Application                 Cause                       Title of Court                  Was Application
                                                                   Administrative Body                 Granted or
13                                                                   or Arbitrator                       Denied

14     November 1, 2018              3:18-cv-00437-RCJ          USDC District of Nevada                   Granted

15     November 8, 2018             2:18-cv-01744-GMN           USDC District of Nevada                   Granted
                                                           -----------
16      January 31, 2019            2: 16-cv-00264-APG          USDC District of Nevada                   Granted

17      January 31, 2019            2: 18-cv-02394-APG          USDC District of Nevada                   Granted

18      January 31, 2019             2: 19-cv-00043-RFB         USDC District of Nevada                   Granted

19                       (If necessary, please attach a statement of additional applications)

20            9.       Petitioner consents to the jurisdiction of the courts and disciplinary boards of the

21   State of Nevada with respect to the law of this state governing the conduct of attorneys to the same
22   extent as a member of the State Bar of Nevada.
23            10.      Petitioner agrees to comply with the standards of professional conduct required of
24   the members of the bar of this court.
25            11.      Petitioner has disclosed in writing to the client that the applicant is not admitted to
26   practice in this jurisdiction and that the client has consented to such representation.

27
28                                                          3                                                   Rev. 5/16
 1           That Petitioner respectfully prays that Petitioner be admitted to practice before this Court

 2
     FOR THE PURPOSES OF THIS CASE ONL_Y_._~
                                           __,,.__-=!!11111'=------------
 3

 4                                                                    Petitioner' s signature
     STATE OF            California          )
 5                                           )
     COUNTY OF __L_
                  os_An
                     ~g~e_
                         le_
                           s_ )
 6

 7                 Tarifa B. Laddon                                                 , deposes and says:

 8   That the foregoing statements are true.

 9

10   Subscribed and sworn to before me this                              A notary public or other officer completing thil
                                                                         C1111ficate verifies only the identity of the indi-
11                                                                       vidual who Signed the document to Which tltil

12
     ~'~e-Jn
         __day of          MO/lc..h                                      Clftiflcate ii attached , and not the tNlhfulnlN
                                                                         ICCUracy, or validity of that document.             '


13

14
15

16                   DESIGNATION OF RESIDENT ATTORNEY ADMITTED TO
                      THE BAR OF THIS COURT AND CONSENT THERETO.
17
             Pursuant to the requirements of the Local Rules of Practice for this Court, the Petitioner
18
     believes it to be in the best interests of the client(s) to designateL_e_
                                                                             A_nn
                                                                                _S_an
                                                                                    _d_e_r_
                                                                                          s      _
19                                                                    (name of local counsel)
     Attorney at Law, member of the State of Nevada and previously admitted to practice before the
20
     above-entitled Court as associate resident counsel in this action. The address and email address of
21
     said designated Nevada counsel is:
22
23                                    6605 Grand Montecito Pkwy., Suite 200
                                                  (street address)
24
                       Las Vegas                                      Nevada                                 89149
25                      (city)                                        (state)                              (zip code)

26             702-384- 7000                         lsanders@alversontaylor.com
      (area code+ telephone number)                        (Email address)
27

28                                                       4                                                         Rev. 5/16
     By this designation the petitioner and undersigned party(ies) agree that this designation constitutes
 2   agreement and authorization for the designated resident admitted counsel to sign stipulations
 3   binding on all of us.
 4
 5              APPOINTMENT OF DESIGNATED RESIDENT NEVADA COUNSEL
 6

 7          The undersigned party(ies) appoint(s)            -,-__L_,e=-=A_n_n"!""S_a_nd_e_r.s,.,.     as
                                                                 (name of local counsel)
 8   his/her/their Designated Resident Nevada Counsel in this case.
 9

IO
11

12

13
                                           (party's signature)
14

15
                                           (type or print party name, title)
16

17                              CONSENT OF DESIGNEE
            The undersigned hereby consents to serve as associate resident Nevada counsel in this case.
18

19

20                                         Designated Resident Nevada Counsel's signature
21                                          000390                 lsanders@alversontaylor.com
                                           Bar number                Email address
22
23
     APPROVED:
24
     Dated: this 19th day of March                      19
                                                    , 20_.
25
26
     UNITED STATES DISTRICT JUDGE
27
28                                                    5                                              Rev. 5/16
    THE STATE BAR
    OF CALIFORNIA
    180 HOWARD STREET, SAN FRANCISCO, CALIFORNIA 94105-1617           TELEPHONE: 888-800-3400




             CERTIFICATE OF STANDING



                                         January 11, 2019




TO WHOM IT MAY CONCERN:

This is to certify that according to the records of the State Bar, TARIFA
BELLE LADDON, #240419 was admitted to the practice of law in this state
by the Supreme Court of California on December 6, 2005; and has been
since that date, and is at date hereof, an ACTIVE member of the State Bar of
California; and that no recommendation for discipline for professional or
other misconduct has ever been made by the Board of Trustees or a
Disciplinary Board to the Supreme Court of the State of California.




                                         THE STATE BAR OF CALIFORNIA



                                          if,#u~ _1.r.,,_,,,
                                         Louise Turner
                                         Custodian of Records
                                                                 1   FAEGRE BAKER DANIELS LLP
                                                                     TARIFA B. LADDON (Pro Hac Vice pending)
                                                                 2   tarifa.laddon@faegrebd.com
                                                                     THEODORE O’REILLY (Pro Hac Vice pending)
                                                                 3   theodore.oreilly@faegrebd.com
                                                                     11766 Wilshire Boulevard, Suite 750
                                                                 4   Los Angeles, CA 90025
                                                                     Telephone: (310) 500-2090
                                                                 5   Facsimile: (310) 500-2091
                                                                 6   ALVERSON TAYLOR & SANDERS
                                                                     LEANN SANDERS, ESQ. (Nevada Bar No. 000390)
                                                                 7   lsanders@alversontaylor.com
                                                                     6605 Grand Montecito Parkway, Ste. 200
                                                                 8   Las Vegas, NV 89149
                                                                     Telephone: (702) 384-7000
                                                                 9
                                                                     Attorneys for Defendants
                                                                10
                                                                                        UNITED STATES DISTRICT COURT
ALVERSON TAYLOR & SANDERS




                                                                11
                            6605 GRAND MONTECITO PKWY STE 200




                                                                                                DISTRICT OF NEVADA
                                                                12
                                    LAS VEGAS, NV 89149




                                                                13
                                                                     JANENE TRUJILLO,                     CASE NO.: 3:19-cv-00056-MMD-CBC
                                        (702) 384-7000
                                          LAWYERS




                                                                14
                                                                                       Plaintiff,         AFFIDAVIT OF TARIFA B.
                                                                15                                        LADDON IN SUPPORT OF
                                                                             vs.                          VERIFIED PETITION AND
                                                                16                                        DESIGNATION OF LOCAL
                                                                     ZIMMER, US, INC., a Delaware         COUNSEL
                                                                17   Corporation,
                                                                     SYNVASIVE TECHNOLOGY, a
                                                                18   California Corporation, BIOMET
                                                                     ORTHOPEDICS, LLC, an Indiana
                                                                19   Limited Liability Company, BIOMET,
                                                                     INC., an Indiana Corporation, and
                                                                20   DOES I-X, inclusive,
                                                                21                     Defendants.
                                                                                                          Complaint Filed: November 16, 2018
                                                                22

                                                                23

                                                                24

                                                                25

                                                                26

                                                                27

                                                                28

                                                                                                     1            AFFIDAVIT OF TARIFA B. LADDON
                                                                 1          I, Tarifa B. Laddon, hereby declare as follows:
                                                                 2          1.     I am an active member of the Bar of the State of California and a partner
                                                                 3   with Faegre Baker Daniels LLP, attorneys of record for Defendants Biomet Inc.; Biomet
                                                                 4   Orthopedics, LLC; Biomet Manufacturing Corp.; and Biomet U.S. Reconstruction, LLC
                                                                 5   (collectively, “Biomet”). I make this declaration based upon personal knowledge and, if
                                                                 6   called upon to do so, I could and would so testify.
                                                                 7          2.     I make this declaration in support of my Verified Petition and Designation
                                                                 8   of Local Counsel in the above referenced matter, pursuant to LR IA 11-2(h)(2).
                                                                 9          3.     Faegre Baker Daniels is national products liability counsel for Biomet; the
                                                                10   law firm does not have an office in Nevada.
ALVERSON TAYLOR & SANDERS




                                                                11          4.     In addition to this single plaintiff products liability case, Faegre Baker
                            6605 GRAND MONTECITO PKWY STE 200




                                                                12   Daniels represents Biomet in hundreds of other cases across the country alleging claims
                                    LAS VEGAS, NV 89149




                                                                13   against Biomet’s M2a hip replacement system.
                                        (702) 384-7000
                                          LAWYERS




                                                                14          5.     On October 2, 2012, the Biomet M2a cases were consolidated and
                                                                15   centralized in the United States District Court for the Northern District of Indiana in the
                                                                16   South Bend Division, where Judge Robert L. Miller, Jr. presides over In Re: Biomet M2a
                                                                17   Magnum Hip Implant Products Liability Litigation (MDL 2391), cause number: 3:12-
                                                                18   MD-2391 (“Biomet M2a Magnum MDL”).
                                                                19          6.     Beginning in 2018, Judge Miller remanded and transferred groups of cases
                                                                20   within the MDL to their local federal courts throughout the country, including those in
                                                                21   Nevada. On February 22, 2019 and March 11, 2019, Judge Miller remanded and
                                                                22   transferred additional cases out of the MDL. Additional cases are expected to be
                                                                23   remanded and transferred to local federal courts through 2019.
                                                                24          7.     Faegre Baker Daniels LLP represents Biomet in the Biomet M2a Magnum
                                                                25   MDL, in the M2a remanded and transferred cases throughout the country, and in state
                                                                26   and federal court cases that were never centralized in the Biomet M2a Magnum MDL.
                                                                27          8.     Tarifa Laddon and Theodore O’Reilly of Faegre Baker Daniels LLP
                                                                28   represent Biomet in products liability cases such as this one, as well in many of the
                                                                                                              2               AFFIDAVIT OF TARIFA B. LADDON
                                                                 1   Biomet M2a Magnum cases, and have thus far appeared in five remanded and transferred
                                                                 2   Biomet M2a Magnum MDL cases before this Court in which their verified petitions have
                                                                 3   been granted:
                                                                 4

                                                                 5               Case Name                     Case Number                      Remand Date

                                                                 6    Mitchell Gonzalez v.              2:18-cv-01744-GMN                 September 6, 2018
                                                                      Biomet, Inc., et al.
                                                                 7    Randall Hix v.                    3:18-cv-00437-RCJ-WGC             September 6, 2018
                                                                      Biomet, Inc., et al.
                                                                 8
                                                                      Edward George v.                  2:18-cv-02394-APG-VCF             December 12, 2018
                                                                 9    Biomet, Inc., et al
                                                                      Veronica Gonzalez v.              2:19-cv-00043-RFB-VCF             December 12, 2018
                                                                10    Biomet, Inc., et al
                                                                      Rebecca Franks v.                 2:16-cv-00264-APG-PAL             January 2, 2019
ALVERSON TAYLOR & SANDERS




                                                                11
                                                                      Biomet, Inc., et al
                            6605 GRAND MONTECITO PKWY STE 200




                                                                12
                                    LAS VEGAS, NV 89149




                                                                13
                                                                            9.       On February 22, 2019 and March 11, 2019, Judge Miller remanded and
                                        (702) 384-7000
                                          LAWYERS




                                                                14
                                                                     transferred four additional cases to this Court. Tarifa Laddon and Theodore O’Reilly of
                                                                15
                                                                     Faegre Baker Daniels LLP will also seek to appear in those cases on behalf of Biomet, as
                                                                16
                                                                     well as in future remanded, transferred, and filed Biomet cases before this Court.
                                                                17
                                                                            10.      For purposes of efficiency, Biomet requests that the Verified Petitions and
                                                                18
                                                                     Designations of Counsel for Tarifa Laddon and Theodore O’Reilly be granted.
                                                                19
                                                                            I declare under the penalty of perjury and the laws of the State of California and
                                                                20
                                                                     Nevada that the foregoing is true and correct.
                                                                21
                                                                            Executed this 18th day of March, 2019, at Los Angeles, California.
                                                                22

                                                                23                                                 /s/ Tarifa B. Laddon
                                                                                                                   Tarifa B. Laddon
                                                                24

                                                                25

                                                                26

                                                                27

                                                                28

                                                                                                               3                AFFIDAVIT OF TARIFA B. LADDON
